 



Exhibit 10.1
 
Second Amended and Restated Credit Agreement
Dated as of April 4, 2008,
among
Plexus Corp.,
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto
and
Bank of Montreal,
as Administrative Agent
 
BMO Capital Markets
and
U.S. Bank National Association,
as Co-Lead Arrangers
and
Joint Book Runners,
U.S. Bank National Association,
as Syndication Agent,
and
LaSalle Bank National Association
and
National City Bank,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Section       Heading   Page  
 
                Section 1.   The Credit Facilities     1  
 
               
 
  Section 1.1.   Term Loan Commitment     1  
 
  Section 1.2.   Revolving Credit Commitments     2  
 
  Section 1.3.   Letters of Credit     2  
 
  Section 1.4.   Applicable Interest Rates     5  
 
  Section 1.5.   Minimum Borrowing Amounts; Maximum Eurodollar Loans     7  
 
  Section 1.6.   Manner of Borrowing Loans and Designating Applicable Interest
Rates     7  
 
  Section 1.7.   Interest Periods     9  
 
  Section 1.8.   Maturity of Loans     10  
 
  Section 1.9.   Prepayments     11  
 
  Section 1.10.   Default Rate     11  
 
  Section 1.11.   Evidence of Indebtedness     12  
 
  Section 1.12.   Funding Indemnity     12  
 
  Section 1.13.   Revolving Credit Commitment Terminations     13  
 
  Section 1.14.   Substitution of Lenders     13  
 
  Section 1.15.   Swing Loans     14  
 
  Section 1.16.   Increase in Revolving Credit Commitments; Additional Lenders  
  16  
 
                Section 2.   Fees     17  
 
               
 
  Section 2.1.   Fees     17  
 
                Section 3.   Place and Application of Payments     17  
 
               
 
  Section 3.1.   Place and Application of Payments     17  
 
                Section 4.   Guaranties     19  
 
               
 
  Section 4.1.   Guaranties     19  
 
  Section 4.2.   Further Assurances     19  
 
                Section 5.   Definitions; Interpretation     19  
 
               
 
  Section 5.1.   Definitions     19  
 
  Section 5.2.   Interpretation     34  
 
  Section 5.3.   Change in Accounting Principles     34  
 
                Section 6.   Representations and Warranties     34  
 
               
 
  Section 6.1.   Organization and Qualification     34  
 
  Section 6.2.   Subsidiaries     34  
 
  Section 6.3.   Authority and Validity of Obligations     35  

 



--------------------------------------------------------------------------------



 



                  Section       Heading   Page  
 
               
 
  Section 6.4.   Use of Proceeds; Margin Stock     35  
 
  Section 6.5.   Financial Reports     36  
 
  Section 6.6.   No Material Adverse Change     36  
 
  Section 6.7.   Full Disclosure     36  
 
  Section 6.8.   Trademarks, Franchises, and Licenses     36  
 
  Section 6.9.   Governmental Authority and Licensing     36  
 
  Section 6.10.   Good Title     37  
 
  Section 6.11.   Litigation and Other Controversies     37  
 
  Section 6.12.   Taxes     37  
 
  Section 6.13.   Approvals     37  
 
  Section 6.14.   Affiliate Transactions     37  
 
  Section 6.15.   Investment Company     37  
 
  Section 6.16.   ERISA     38  
 
  Section 6.17.   Compliance with Laws     38  
 
  Section 6.18.   Other Agreements     39  
 
  Section 6.19.   Solvency     39  
 
  Section 6.20.   No Default     39  
 
  Section 6.21.   No Broker Fees     39  
 
                Section 7.   Conditions Precedent     39  
 
               
 
  Section 7.1.   All Credit Events     39  
 
  Section 7.2.   Initial Credit Event     40  
 
                Section 8.   Covenants     41  
 
               
 
  Section 8.1.   Maintenance of Business     41  
 
  Section 8.2.   Maintenance of Properties     41  
 
  Section 8.3.   Taxes and Assessments     42  
 
  Section 8.4.   Insurance     42  
 
  Section 8.5.   Financial Reports     42  
 
  Section 8.6.   Inspection     44  
 
  Section 8.7.   Borrowings and Guaranties     44  
 
  Section 8.8.   Liens     45  
 
  Section 8.9.   Investments, Acquisitions, Loans and Advances     46  
 
  Section 8.10.   Mergers, Consolidations and Sales     48  
 
  Section 8.11.   Maintenance of Subsidiaries     49  
 
  Section 8.12.   Dividends and Certain Other Restricted Payments     49  
 
  Section 8.13.   ERISA     49  
 
  Section 8.14.   Compliance with Laws     49  
 
  Section 8.15.   Burdensome Contracts With Affiliates     50  
 
  Section 8.16.   No Changes in Fiscal Year     51  
 
  Section 8.17.   Formation of Subsidiaries     51  
 
  Section 8.18.   Change in the Nature of Business     51  
 
  Section 8.19.   Use of Loan Proceeds     51  
 
  Section 8.20.   No Restrictions     51  
 
  Section 8.21.   Financial Covenants     52  

-ii-



--------------------------------------------------------------------------------



 



                  Section       Heading   Page  
 
                Section 9.   Events of Default and Remedies     52  
 
               
 
  Section 9.1.   Events of Default     52  
 
  Section 9.2.   Non-Bankruptcy Defaults     54  
 
  Section 9.3.   Bankruptcy Defaults     54  
 
  Section 9.4.   Collateral for Undrawn Letters of Credit     55  
 
  Section 9.5.   Notice of Default     55  
 
  Section 9.6.   Expenses     55  
 
                Section 10.   Change in Circumstances     55  
 
               
 
  Section 10.1.   Change of Law     55  
 
  Section 10.2.   Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR     56  
 
  Section 10.3.   Increased Cost and Reduced Return     56  
 
  Section 10.4.   Lending Offices     58  
 
  Section 10.5.   Discretion of Lender as to Manner of Funding     58  
 
                Section 11.   The Administrative Agent     58  
 
               
 
  Section 11.1.   Appointment and Authorization of Administrative Agent     58  
 
  Section 11.2.   Administrative Agent and its Affiliates     58  
 
  Section 11.3.   Action by Administrative Agent     59  
 
  Section 11.4.   Consultation with Experts     59  
 
  Section 11.5.   Liability of Administrative Agent; Credit Decision     59  
 
  Section 11.6.   Indemnity     60  
 
  Section 11.7.   Resignation of Administrative Agent and Successor
Administrative Agent     60  
 
  Section 11.8.   L/C Issuer and Swing Lender     61  
 
  Section 11.9.   Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements     61  
 
  Section 11.10.   Designation of Additional Agents     61  
 
                Section 12.   The Guarantees     62  
 
               
 
  Section 12.1.   The Guarantees     62  
 
  Section 12.2.   Guarantee Unconditional     62  
 
  Section 12.3.   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances     63  
 
  Section 12.4.   Subrogation     63  
 
  Section 12.5.   Waivers     64  
 
  Section 12.6.   Limit on Recovery     64  
 
  Section 12.7.   Stay of Acceleration     64  
 
  Section 12.8.   Benefit to Guarantors     64  
 
  Section 12.9.   Guarantor Covenants     64  
 
                Section 13.   Miscellaneous     64  
 
               
 
  Section 13.1.   Withholding Taxes     64  

-iii-



--------------------------------------------------------------------------------



 



                  Section       Heading   Page  
 
               
 
  Section 13.2.   No Waiver, Cumulative Remedies     66  
 
  Section 13.3.   Non-Business Days     66  
 
  Section 13.4.   Documentary Taxes     66  
 
  Section 13.5.   Survival of Representations     66  
 
  Section 13.6.   Survival of Indemnities     66  
 
  Section 13.7.   Sharing of Set-Off     67  
 
  Section 13.8.   Notices     67  
 
  Section 13.9.   Counterparts     68  
 
  Section 13.10.   Successors and Assigns     68  
 
  Section 13.11.   Participants     68  
 
  Section 13.12.   Assignments     68  
 
  Section 13.13.   Amendments     71  
 
  Section 13.14.   Headings     71  
 
  Section 13.15.   Costs and Expenses; Indemnification     71  
 
  Section 13.16.   Set-off     72  
 
  Section 13.17.   Entire Agreement     72  
 
  Section 13.18.   Governing Law     72  
 
  Section 13.19.   Severability of Provisions     72  
 
  Section 13.20.   Excess Interest     73  
 
  Section 13.21.   Lender’s Obligations Several     73  
 
  Section 13.22.   Submission to Jurisdiction; Waiver of Jury Trial     73  
 
  Section 13.23.   Confidentiality     74  
 
  Section 13.24.   USA Patriot Act     74  
 
  Section 13.25.   Equalization of Loans and Commitments     74  
 
  Section 13.26.   Removal of Lenders and Assignment of Interests     75  
 
                Signature Page     S-1  

         
Exhibit A
  —   Notice of Payment Request
Exhibit B
  —   Notice of Borrowing
Exhibit C
  —   Notice of Continuation/Conversion
Exhibit D-1
  —   Term Note
Exhibit D-2
  —   Revolving Note
Exhibit D-3
  —   Swing Note
Exhibit E
  —   Compliance Certificate
Exhibit F
  —   Additional Guarantor Supplement
Exhibit G
  —   Commitment Amount Increase Agreement
Exhibit H
  —   Assignment and Acceptance
Schedule 1
  —   Revolving Credit Commitments
Schedule 6.2
  —   Subsidiaries
Schedule 6.8
  —   Trademarks, Franchises and Licenses
Schedule 8.7
  —   Existing Guarantees
Schedules 8.8(h)
  —   Existing Liens

-iv-



--------------------------------------------------------------------------------



 



Second Amended and Restated Credit Agreement
     This Second Amended and Restated Credit Agreement (the “Agreement”) is
entered into as of April 4, 2008, by and among Plexus Corp., a Wisconsin
corporation (the “Borrower”), the direct and indirect Domestic Subsidiaries of
the Borrower from time to time party to this Agreement, as Guarantors, the
several financial institutions from time to time party to this Agreement, as
Lenders, and Bank of Montreal, as Administrative Agent (the “Administrative
Agent”) as provided herein. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.
Preliminary Statement
     Whereas, the Borrower, the direct and indirect Domestic Subsidiaries of the
Borrower, as Guarantors, the several parties thereto as Lenders, and the
Administrative Agent, previously entered into an Amended and Restated Credit
Agreement, dated as of January 12, 2007 (as amended, the “Existing Credit
Agreement”) pursuant to which the Lenders have made Loans (as defined in the
Existing Credit Agreement) to the Borrower (as defined in the Existing Credit
Agreement) for the account of the Borrower, on the terms and conditions set
forth therein;
     Whereas, the Borrower has requested that the Lenders amend the Existing
Credit Agreement to add a $150,000,000 term loan to the Borrower and revise
certain other terms of the Existing Credit Agreement, and the Lenders have
agreed to do so on the terms and conditions set forth herein; and
     Whereas, the parties hereto have agreed to amend and restate the Existing
Credit Agreement in its entirety for the sake of clarity and convenience;
     Whereas, this Second Amended and Restated Credit Agreement constitutes for
all purposes an amendment to the Existing Credit Agreement and not a new or
substitute agreement;
     Now, Therefore, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. The Credit Facilities.
     Section 1.1. Term Loan Commitment. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the “Term
Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s Term Loan
Commitment. The Term Loans shall be advanced in a single Borrowing on the
Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitment shall
expire. As provided in Section 1.6(a) hereof, the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans. No amount
repaid or prepaid on any Term Loan may be borrowed again.

 



--------------------------------------------------------------------------------



 



     Section 1.2. Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations at any time outstanding shall
not exceed the Revolving Credit Commitments in effect at such time. Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages. As provided in Section 1.6(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.
     Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of Borrower in an aggregate undrawn face amount up to the L/C Sublimit.
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage
of the amount of each drawing thereunder and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.
     (b) Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of twelve (12) months from the date
of issuance (or which are cancelable not later than twelve (12) months from the
date of issuance and each renewal) or thirty (30) days prior to the Revolving
Credit Termination Date, in an aggregate face amount as set forth above, upon
the receipt of an application duly executed by the Borrower for the relevant
Letter of Credit in the form then customarily prescribed by the L/C Issuer for
the Letter of Credit requested (each an “Application”). Notwithstanding anything
contained in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided in Section 1.9 hereof, before the occurrence
of an Event of Default, the L/C Issuer will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
the Borrower’s obligation to reimburse the L/C Issuer for the amount of such
drawing shall bear interest (which the Borrower hereby promises to pay) from and
after the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date:

-2-



--------------------------------------------------------------------------------



 



(i) the expiration date of such Letter of Credit if so extended would be after
the Revolving Credit Termination Date, (ii) the Revolving Credit Commitments
have been terminated, or (iii) a Default or an Event of Default exists and the
Administrative Agent, at the request or with the consent of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.3.
     (c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:30 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is to be paid, by the end of such
day, in immediately available funds at the Administrative Agent’s principal
office in Chicago, Illinois or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(d) below.
     (d) The Participating Interests. Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment

-3-



--------------------------------------------------------------------------------



 



is made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Revolver Percentage thereof as a Lender hereunder. The several
obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Lender, and each payment
by a Participating Lender under this Section 1.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.
     (e) Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer ; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer ’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as finally determined by a court of competent
jurisdiction), the L/C Issuer shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless

-4-



--------------------------------------------------------------------------------



 



of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
     (f) Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(e) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     (g) Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
     (h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer ” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
     Section 1.4. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 365 or 366 days, as
the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced or continued, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the

-5-



--------------------------------------------------------------------------------



 



Base Rate from time to time in effect, payable on the last day of its Interest
Period and at maturity (whether by acceleration or otherwise).
     “Base Rate” means for any day the greater of: (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(y) 1/2 of 1%.
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

             
Adjusted LIBOR
  =                         LIBOR                     
 
1 - Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in

-6-



--------------------------------------------------------------------------------



 



Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on the day two (2) Business Days before the commencement of such
Interest Period.
     “LIBOR01 Page” means the display designated as “Reuters Screen LIBOR01
Page” (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).
     (c) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
     Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced hereunder shall be in an amount not less
than $1,000,000 or such greater amount which is an integral multiple of
$100,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
hereunder shall be in an amount equal to $2,000,000 or such greater amount which
is an integral multiple of $100,000. Without the Administrative Agent’s consent,
there shall not be more than five (5) Borrowings of Eurodollar Loans outstanding
hereunder at any one time.
     Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to
Section 1.5’s minimum amount requirement for each

-7-



--------------------------------------------------------------------------------



 



outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
the Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person the Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.6(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.
     (c) Borrower’s Failure to Notify; Automatic Continuations and Conversions.
Any outstanding Borrowing of Base Rate Loans shall automatically be continued
for an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 1.6(a) that the Borrower intends to convert such
Borrowing, subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.9(a). If the Borrower
fails to give notice pursuant to Section 1.6(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.6(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 7.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans. In the event the
Borrower fails to give notice pursuant to Section 1.6(a) above of a Borrowing
equal to the amount of a Reimbursement Obligation and has

-8-



--------------------------------------------------------------------------------



 



not notified the Administrative Agent by 12:00 noon (Chicago time) on the day
such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans under
the Revolving Credit (or, at the option of the Administrative Agent, under the
Swing Line) on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois. The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois, by depositing such proceeds to the credit of the
Borrower’s operating account maintained with the Administrative Agent or as the
Borrower and the Administrative Agent may otherwise agree.
     (e) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
     Section 1.7. Interest Periods. As provided in Section 1.6(a) and 1.15
hereof, at the time of each request to advance, continue or create by conversion
a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case

-9-



--------------------------------------------------------------------------------



 



of Base Rate Loans, on the last day of the calendar quarter (i.e., the last day
of March, June, September or December, as applicable) in which such Borrowing is
advanced, continued or created by conversion (or on the last day of the
following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3 or 6 months thereafter, and (c) in the case of a Swing
Loan, on the date 1 to 5 days thereafter as mutually agreed to by the Borrower
and the Swing Lender; provided, however, that:
     (i) any Interest Period for a Borrowing of Revolving Loans or Swing Loans
consisting of Base Rate Loans that otherwise would end after the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date;
     (ii) no Interest Period with respect to any portion of the (a) Revolving
Loans or Swing Loans shall extend beyond the Revolving Credit Termination Date,
and (b) Term Loans shall extend beyond a date on which the Borrower is required
to make a scheduled payment of principal on the Term Loans unless the sum of
(x) the aggregate principal amount of Term Loans that are Base Rate Loans plus
(y) the aggregate principal amount of Term Loans that are Eurodollar Loans with
Interest Periods expiring on or before such date equals or exceeds the principal
amount to be paid on the Term Loans on such payment date;
     (iii) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
     (iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     Section 1.8. Maturity of Loans. (a) Scheduled Payments of Term Loans. The
Borrower shall make principal payments on the Term Loans in installments on the
last day of each March, June, September, and December in each year, commencing
with the calendar quarter ending June 30, 2008 in the amount of $3,750,000 on
each such date, it being agreed that a final payment comprised of all principal
and interest not sooner paid on the Term Loans shall be due and payable on
April 4, 2013, the final maturity thereof. Each such principal payment shall be
applied to the Lenders holding the Term Loans pro rata based upon their Term
Loan Percentages.

-10-



--------------------------------------------------------------------------------



 



     (b) Revolving Loans and Swing Loans. Each Revolving Loan and Swing Loan,
both for principal and interest not sooner paid, shall mature and become due and
payable by the Borrower on the Revolving Credit Termination Date.
     Section 1.9. Prepayments. (a) Optional. The Borrower may prepay in whole or
in part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in
an amount not less than $1,000,000, (ii) if such Borrowing is of Eurodollar
Loans, in an amount not less than $2,000,000, and (iii) in each case, in an
amount such that the minimum amount required for a Borrowing pursuant to
Section 1.5 and 1.15 hereof remains outstanding) any Borrowing of Eurodollar
Loans at any time upon three (3) Business Days prior notice by the Borrower to
the Administrative Agent or, in the case of a Borrowing of Base Rate Loans,
notice delivered by the Borrower to the Administrative Agent no later than
10:00 a.m. (Chicago time) on the date of prepayment (or, in any case, such
shorter period of time then agreed to by the Administrative Agent and, in the
case of a prepayment of a Swing Loan, the Swing Lender), such prepayment to be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans, Eurodollar Loans or Swing Loans, accrued interest thereon to the
date fixed for prepayment plus any amounts due the Lenders under Section 1.12
hereof.
     (b) Mandatory. The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.
     (c) Reborrowing. Any amount of Revolving Loans and Swing Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again. No
amount of the Term Loans paid or prepaid may be reborrowed, and, in the case of
any partial prepayment, such prepayment shall be applied to the remaining
amortization payments on the Term Loans in the inverse order of maturity.
     Section 1.10. Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:
     (a) for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;
     (b) for any Eurodollar Loan or any Swing Loan bearing interest at the
Quoted Rate, the sum of 2.0% plus the rate of interest in effect thereon at the
time of such default until the end of the Interest Period applicable thereto
and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect;

-11-



--------------------------------------------------------------------------------



 



     (c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 1.3 with respect to such Reimbursement Obligation; and
     (d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
     Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred
to herein as a “Term Note”), Exhibit D-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or Exhibit D-3 (in the case of its
Swing Loans and referred to herein as a “Swing Note”), as applicable (the Term
Notes, the Revolving Notes and the Swing Note being hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
     Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss of profit, and any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or

-12-



--------------------------------------------------------------------------------



 



maintain any Eurodollar Loan or Swing Loan or the relending or reinvesting of
such deposits or amounts paid or prepaid to such Lender) as a result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.6(a) or 1.15 hereof,
     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
     (d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.
     Section 1.13. Revolving Credit Commitment Terminations. (a) Optional
Revolving Credit Terminations. The Borrower shall have the right at any time and
from time to time, upon five (5) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $5,000,000 or, if greater, a whole multiple thereof, and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages, provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding. Any
termination of the Revolving Credit Commitments below the L/C Sublimit or Swing
Line Sublimit then in effect shall reduce the L/C Sublimit and Swing Line
Sublimit, as applicable, by a like amount. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.
     (b) No Reinstatement. Any termination of the Revolving Credit Commitments
pursuant to this Section 1.13 may not be reinstated.
     Section 1.14. Substitution of Lenders. In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when

-13-



--------------------------------------------------------------------------------



 



the Required Lenders have approved such amendment or waiver (any such Lender
referred to in clause (a), (b), (c), or (d) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par plus accrued interest and fees,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Revolving Credit Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to a commercial bank or other
financial institution specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
received the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to such assignment, (iii) the Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 1.12 hereof as if the Loans owing to it were prepaid rather
than assigned) other than such principal owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 13.12 hereof (provided any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrower).
     Section 1.15. Swing Loans. (a)  Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Lender agrees to
make loans to the Borrower under the Swing Line (individually a “Swing Loan” and
collectively the “Swing Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line Sublimit. The Swing Loans may be availed of by
the Borrower from time to time and borrowings thereunder may be repaid and used
again during the period ending on the Revolving Credit Termination Date;
provided that each Swing Loan must be repaid on the last day of the Interest
Period applicable thereto. Each Swing Loan shall be in a minimum amount of
$250,000 or such greater amount which is an integral multiple of $100,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed) or (ii) if no such Quoted Rate is given and accepted by
the Borrower as described in clause (c), below, the sum of the Base Rate plus
the Applicable Margin for Base Rate Loans under the Revolving Credit as from
time to time in effect (computed on the basis of a year of 365 or 366 days, as
the case may be, for the actual number of days elapsed). Interest on each Swing
Loan shall be due and payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).
     (c) Requests for Swing Loans. The Borrower shall give the Swing Lender and
the Administrative Agent prior notice (which may be written or oral) no later
than 12:00 Noon (Chicago time) on the date upon which a Borrower requests that
any Swing Loan be made, of the amount and date of such Swing Loan, and the
Interest Period requested therefor. Within 30 minutes after receiving such
notice, the Swing Lender shall in its discretion quote an interest rate to the
Borrower at which the Swing Lender would be willing to make such Swing Loan
available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as the “Quoted
Rate”). The Borrower acknowledges and agrees that the interest rate quote is
given for immediate and irrevocable acceptance. If the

-14-



--------------------------------------------------------------------------------



 



Borrower does not so immediately accept the Quoted Rate for the full amount
requested by the Borrower for such Swing Loan, the Quoted Rate shall be deemed
immediately withdrawn and such Swing Loan shall bear interest at the rate per
annum determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the Borrower on the date so requested at the offices of the
Administrative Agent in Chicago, Illinois, by depositing such proceeds to the
credit of the Borrower’s operating account maintained with the Administrative
Agent or as the Borrower, the Swing Lender and the Administrative Agent may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, (i) the obligation of the Swing Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Lender shall be entitled to assume the conditions precedent to
the making of a Swing Loan have been satisfied unless notified to the contrary
by the Administrative Agent and the Required Lenders) and (ii) the Swing Lender
shall not be obligated to make more than one Swing Loan during any one day.
     (d) Refunding Loans. In its sole and absolute discretion, the Swing Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Lender to act on its behalf for such purpose) and with notice to the
Borrower, request each Lender to make a Revolving Loan in the form of a Base
Rate Loan in an amount equal to such Lender’s Revolver Percentage of the amount
of the Swing Loans outstanding on the date such notice is given. Unless an Event
of Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the Swing
Lender, in immediately available funds, at the Administrative Agent’s principal
office in Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business
Day following the day such notice is given. The Administrative Agent shall
promptly remit the proceeds of such Borrowing of Revolving Loans to the Swing
Lender to repay the outstanding Swing Loans.
     (e) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Lender pursuant to Section 1.15(d)
above (because an Event of Default described in Section 9.1(j) or 9.1(k) exists
with respect to the Borrower or otherwise), such Lender will, by the time and in
the manner such Revolving Loan was to have been funded to the Administrative
Agent, purchase from the Swing Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Administrative Agent, the Swing Lender, Borrower, any other Lender or any other
Person whatever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Credit Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding or reduction whatsoever.

-15-



--------------------------------------------------------------------------------



 



     Section 1.16. Increase in Revolving Credit Commitments; Additional Lenders.
(a) The Borrower may, upon at least 30 days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Lenders), and
provided that (x) the Borrower has not previously terminated all or any portion
of the Revolving Credit Commitments pursuant to Section 1.13 hereof, (y) the
Administrative Agent consents to such increase and (z) no Default or Event of
Default exists, propose to increase the aggregate amount of the Revolving Credit
Commitments to an amount not to exceed $200,000,000 (the amount of any such
increase, the “Commitment Increase”), provided that any such Commitment Increase
shall be in a minimum amount of at least $25,000,000. Each Lender party to this
Agreement at such time shall have the right (but no obligation), for a period of
15 days following its receipt of such notice from the Administrative Agent, to
elect by notice to the Borrower and the Administrative Agent to increase its
Revolving Credit Commitment by its Revolver Percentage of the Commitment
Increase. Any Lender which does not respond to such notice within such 15 day
period shall be deemed to have elected not to increase its Revolving Credit
Commitment.
     (b) If any Lender party to this Agreement shall not elect to increase its
Revolving Credit Commitment by the full amount permitted by subsection (a) of
this Section, the Borrower with the consent of the Administrative Agent, Swing
Lender and the L/C Issuer may designate one or more other banks or other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) which at the time agree, in the case of any such bank that is
an existing Lender, to increase its Revolving Credit Commitment and, in the case
of any other such bank (an “Additional Lender"), to become a party to this
Agreement. The sum of the increases in the Revolving Credit Commitments of the
existing Lenders pursuant to this subsection (b) plus the Revolving Credit
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Commitment Increase.
     (c) An increase in the aggregate amount of the Revolving Credit Commitments
pursuant to this Section 1.16 shall become effective upon the receipt by the
Administrative Agent of an agreement in the form of Exhibit G hereto signed by
the Borrower, by each Additional Lender and by each other Lender whose Revolving
Credit Commitment is to be increased, setting forth the new Revolving Credit
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrower, if any, with respect to the
Commitment Increase as the Administrative Agent may reasonably request.
     (d) Upon the effectiveness of any increase in the aggregate amount of the
Revolving Credit Commitments pursuant to this Section 1.16, Schedule 1 shall be
deemed amended reflecting the increases of the Revolving Credit Commitments of
existing Lenders and the addition of the new Revolving Credit Commitments of the
Additional Lenders (if any). Concurrently with the effectiveness of such
increase, each Lender shall fund its pro rata share of the outstanding Revolving
Loans and unpaid reimbursement obligations relating to Letters of Credit, if
any, to the Administrative Agent so that after giving effect thereto each
Lender, including the Additional Lenders (if any), holds a pro rata share of the
outstanding Revolving Loans and obligations relating to Letters of Credit and
the Borrower shall pay to each Lender all amounts due under Section 1.12 hereof
as a result of any prepayment of any outstanding

-16-



--------------------------------------------------------------------------------



 



Eurodollar Loans resulting from any Lender’s funding of Revolving Loans
previously funded by other Lenders.
     (e) The Borrower shall pay all reasonable out-of-pocket expenses of the
Administrative Agent in connection with any such Commitment Increase or proposed
Commitment Increase.
Section 2. Fees.
     Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate of per
annum equal to the Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments. Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination.
     (b) Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin in
effect during each day of such quarter (computed on the basis of a year of 360
days and the actual number of days elapsed) applied to the daily average face
amount of Letters of Credit outstanding during such quarter. In addition, the
Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, and other administrative
fees for each Letter of Credit as established by the L/C Issuer from time to
time.
     (c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated March 12, 2008, or
as otherwise agreed to in writing between them.
Section 3. Place and Application of Payments.
     Section 3.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or

-17-



--------------------------------------------------------------------------------



 



L/C Issuer entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.
     Anything contained herein to the contrary notwithstanding (including,
without limitation, Section 1.9(b) hereof), all payments and collections
received in respect of the Obligations, in each instance, by the Administrative
Agent or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Revolving Credit Commitments as a result of an
Event of Default shall be remitted to the Administrative Agent and distributed
as follows:
     (a) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);
     (b) second, to the payment of principal and interest on the Swing Loans
until paid in full;
     (c) third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
     (d) fourth, to the payment of principal on the Loans (other than the Swing
Loans), unpaid Reimbursement Obligations, together with amounts to be held by
the Administrative Agent as collateral security for any outstanding L/C
Obligations pursuant to Section 9.4 hereof (until the Administrative Agent is
holding an amount of cash equal to the then outstanding amount of all such L/C
Obligations), and Hedging Liability, the

-18-



--------------------------------------------------------------------------------



 



aggregate amount paid to, or held as collateral security for, the Lenders and,
in the case of Hedging Liability, their Affiliates to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;
     (e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries;
and
     (f) finally, to the Borrower or whoever else may be lawfully entitled
thereto.
     Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge the Borrower’s deposit account or accounts
maintained with the Administrative Agent for the amounts from time to time
necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.
Section 4. Guaranties.
     Section 4.1. Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by the Borrower and by each direct and indirect Subsidiary
of the Borrower (individually a “Guarantor” and collectively the “Guarantors”)
pursuant to Section 12 hereof or pursuant to one or more guaranty agreements in
form and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”); provided, however, that (i) unless otherwise
required by the Administrative Agent or the Required Lenders during the
existence of any Event of Default, no Foreign Subsidiary shall be required to be
a Guarantor hereunder and (ii) no Foreign Subsidiary shall be required to be a
Guarantor hereunder if its entry into a Guaranty would be prohibited by the laws
of any jurisdiction applicable to it.
     Section 4.2. Further Assurances. In the event the Borrower or any Guarantor
forms or acquires any other Domestic Subsidiary after the date hereof, except as
otherwise provided in Section 4.1 above, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Domestic Subsidiary
to execute a Guaranty as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such Domestic
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Account Debtor” means any Person obligated to make payment on any
Receivable.

-19-



--------------------------------------------------------------------------------



 



     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition, whether before or after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
     “Adjusted EBITDA” means, with reference to any period, the sum of
(a) EBITDA for such period, and (b) without duplication of amounts included in
clause (a), an amount calculated by the Borrower and approved by the
Administrative Agent in its discretion equal to the EBITDA of the Acquired
Business subject of any Permitted Acquisition consummated during such period for
that portion of such period prior to the consummation of such Permitted
Acquisition to the extent not subsequently sold or otherwise disposed of during
such period.
     “Adjusted LIBOR” is defined in Section 1.4(b) hereof.
     “Administrative Agent” means Bank of Montreal and any successor pursuant to
Section 11.7 hereof.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interest of any other Person (other than as a limited partner of
such other Person) will be deemed to control such corporation or other Person.
     “Agreement” means this Second Amended and Restated Credit Agreement, as the
same may be amended, modified, restated or supplemented from time to time
pursuant to the terms hereof.
     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

-20-



--------------------------------------------------------------------------------



 



                                              Applicable Margin            
Applicable Margin for   for Eurodollar             Base Rate Loans under   Loans
under Term             Term Credit, Revolving   Credit, Revolving         Total
Leverage   Credit and   Credit and for         Ratio for Such   Reimbursement  
Letter of Credit Fee     Level   Pricing Date   Obligations shall be:   shall
be:   Commitment Fee IV  
Greater than or equal to 2.50 to 1.0
    0.25 %     1.75 %     0.375 % III  
Less than 2.50 to 1.0, but greater than or equal to 1.75 to 1.0
    0.00 %     1.50 %     0.375 % II  
Less than 1.75 to 1.0, but greater than or equal to 1.00 to 1.0
    0.00 %     1.25 %     0.30 % I  
Less than 1.00 to 1.0
    0.00 %     1.00 %     0.25 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after March 31, 2008, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof; it being
understood that the first Pricing Date shall be the date upon which the
Administrative Agent receives the Borrower’s financial statements for the fiscal
quarter ending March 31, 2008. The Applicable Margin shall be established based
on the Total Leverage Ratio for the most recently completed fiscal quarter and
the Applicable Margin established on a Pricing Date shall remain in effect until
the next Pricing Date. If the Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply). If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until the next Pricing Date. Each determination of
the Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders absent
manifest error.
     “Application” is defined in Section 1.3(b) hereof.

-21-



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.12 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.2 hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
     “Base Rate” is defined in Section 1.4(a) hereof.
     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
     “Borrower” is defined in the introductory paragraph of this Agreement.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders under a Credit on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit. A Borrowing is “advanced” on the day Lenders advance
funds comprising such Borrowing to the Borrower, is “continued” on the date a
new Interest Period for the same type of Loans commences for such Borrowing, and
is “converted” when such Borrowing is changed from one type of Loan to the
other, all as determined pursuant to Section 1.6 hereof. Borrowings of Swing
Loans are made by the Swing Lender in accordance with the procedures set forth
in Section 1.15 hereof.
     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
     “BVI Loan” means a loan in the principal amount of up to $28,000,000 plus
capitalized interest from PISI to Plexus Asia, Ltd., a British Virgin Islands
company and a Wholly-Owned Subsidiary of PISI.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or

-22-



--------------------------------------------------------------------------------



 



additions to property, plant, or equipment (including replacements, capitalized
repairs, and improvements) which should be capitalized on the balance sheet of
such Person in accordance with GAAP.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 20% or
more of the outstanding capital stock or other equity interests of the Borrower
on a fully-diluted basis, other than acquisitions of such interests by the
Borrower or any of its Subsidiaries, (b) the failure of individuals who are
members of the board of directors (or similar governing body) of the Borrower on
the Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower,
or (c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
shall occur.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral Account” is defined in Section 9.4 hereof.
     “Commitments” means the Revolving Credit Commitment and the Term Loan
Commitment.
     “Commitment Increase” is defined in Section 1.16(a) hereof.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

-23-



--------------------------------------------------------------------------------



 



     “Credit” means any of the Revolving Credit, the Term Credit or the Swing
Line.
     “Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Departing Lender” means any Lender under the Existing Credit Agreement
which executed this Agreement as a “Departing Lender".
     “Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a)-(f) hereof.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “EBIT” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period and (b) federal, state, and local income
taxes for such period.
     “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the L/C Issuer, and (iii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any Guarantor or any of the
Borrower’s or such Guarantor’s Affiliates or Subsidiaries.
     “Eligible Line of Business” means any business engaged in as of the date of
this Agreement by the Borrower or any of its Subsidiaries or reasonably related
thereto.
     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

-24-



--------------------------------------------------------------------------------



 



     “Environmental Law” means any current or future Legal Requirement
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or
(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.
     “Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
     “Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.4(a) hereof.
     “Foreign Subsidiary” means each Subsidiary which is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates and (d) any type of
commercial or purchasing cards issued to the Borrower or any Subsidiary by any
Lender or their Affiliates.

-25-



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
     “Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
     “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
     “Hedging Agreement” means any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement.
     “Hedging Liability” means the liability of the Borrower or any Subsidiary
to any of the Lenders, or any Affiliates of such Lenders, in respect of any
Hedging Agreement, as the Borrower or such Subsidiary, as the case may be, may
from time to time enter into with any one or more of the Lenders party to this
Agreement or their Affiliates.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.
     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business which are not more than sixty (60) days past due), (c) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness, (d) all
Capitalized Lease Obligations of such Person, and (e) all obligations of such
Person on or with respect to letters of credit, bankers’ acceptances

-26-



--------------------------------------------------------------------------------



 



and other extensions of credit whether or not representing obligations for
borrowed money, such obligations to be included at the full face or stated
amount thereof.
     “Interest Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBIT for the most recent four fiscal quarters of the Borrower
then ended to (b) Interest Expense for the most recent four fiscal quarters of
the Borrower then ended.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
     “Interest Period” is defined in Section 1.7 hereof.
     “L/C Issuer” means the Administrative Agent, or any Lender requested by the
Borrower and approved by the Administrative Agent in its sole discretion with
respect to any Letter of Credit.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.
     “Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
     “Lenders” means and includes the financial institutions from time to time
party to this Agreement, including each assignee Lender pursuant to
Section 13.12 hereof and, unless the context otherwise requires, the Swing
Lender.
     “Lending Office” is defined in Section 10.4 hereof.
     “Letter of Credit” is defined in Section 1.3(a) hereof.
     “LIBOR” is defined in Section 1.4(b) hereof.
     “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
     “Loan” means any Term Loan, Revolving Loan or Swing Loan, whether
outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of which
is a “type” of Loan hereunder.

-27-



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
     “Malaysia Loans” means the approximately U.S. $25,000,000 loan from the
Borrower to one or more of its Subsidiaries which ultimately will be lent to
Plexus Manufacturing Sdn. Bhd., a Malaysia corporation (“Plexus Malaysia”), plus
additional advances of approximately U.S. $5,000,000 per fiscal year, commencing
with the fiscal year beginning on or about October 1, 2007, in each case, to
finance the purchase or construction of a facility, to finance machinery and
equipment for use by Plexus Malaysia and for other corporate purposes.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole, (b) a material impairment of the ability of the Borrower or any
Subsidiary to perform its material obligations under any Loan Document or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder.
     “Mexico Loan” means the U.S. dollar equivalent of approximately $1,295,276
loan from Plexus Intl. Sales & Logistics, LLC, a Delaware corporation (“PISL”)
to Plexus Electronica, S. de R.L. de C.V., a Mexican corporation and an indirect
Subsidiary of PISL .
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Disposition, (b) with respect to any
Event of Loss, cash and cash equivalent proceeds received in respect thereof
(whether as a result of payments made under any applicable insurance policy
therefor or in connection with condemnation proceedings or otherwise), net of
reasonable direct costs incurred in connection with the collection of such
proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person, cash and cash equivalent proceeds received by or for such
Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP minus (i) any extraordinary gains for
such period, plus (ii) to the extent deducted in calculating Net Income,
(A) non-cash compensation expense, or other non-cash expenses or charges, for
such period arising from the sale of stock, granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements) (minus the
amount of any such expense or charges when paid in cash to the extent not
deducted in the computation of Net Income); plus (B) non-cash charges for such

-28-



--------------------------------------------------------------------------------



 



period which may be taken from to time as a result of impairment charges arising
from SFAS No. 142 (Goodwill and Other Intangible Assets) in connection with the
Borrower’s goodwill; plus (C) non-cash restructuring charges for such period;
provided that there shall be excluded from Net Income (a) the net income (or net
loss) of any Person accrued prior to the date it becomes a Subsidiary of, or has
merged into or consolidated with, the Borrower or another Subsidiary, and (b)
the net income (or net loss) of any Person (other than a Subsidiary) in which
the Borrower or any of its Subsidiaries has an equity interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of its Subsidiaries during such period.
     “Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
     “Notes” is defined in Section 1.11(d) hereof.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
     “Operating Lease” shall mean any lease of Property other than a Capital
Lease.
     “Participating Interest” is defined in Section 1.3(d) hereof.
     “Participating Lender” is defined in Section 1.3(d) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.
     “Permitted Acquisition” means any Acquisition approved by the Required
Lenders in writing with respect to which all of the following conditions shall
have been satisfied:
     (a) the Acquired Business is in an Eligible Line of Business;
     (b) the Acquisition shall not be a Hostile Acquisition;

-29-



--------------------------------------------------------------------------------



 



     (c) the financial statements of the Acquired Business shall have been
audited by one of the “Big Three” accounting firms or by another independent
accounting firm of national or regional repute or otherwise reasonably
satisfactory to the Administrative Agent, or if such financial statements have
not been audited by such an accounting firm, (i) such financial statements shall
have been approved by the Administrative Agent and (ii) the Acquired Business
has undergone a successful so-called businessman’s review by one of the “Big
Three” accounting firms as part of the Borrower’s due diligence on the
Acquisition;
     (d) the Total Consideration for the Acquired Business, when taken together
with the Total Consideration for all Acquired Businesses acquired during the
term of this Agreement, does not exceed $75,000,000 in the aggregate;
     (e) if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith; and
     (f) immediately prior to and after giving effect to the Acquisition, no
Default or Event of Default shall exist, including with respect to the financial
covenants contained in Section 8.21 hereof on a pro forma basis (and, prior to
the consummation of the Acquisition, the Borrower shall have demonstrated such
pro forma compliance in a manner reasonably acceptable to the Administrative
Agent).
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
     “PISI” is defined in the definition of “U.K. Loans.”
     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Premises” means the real property owned or leased by the Borrower or any
Subsidiary.
     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person, whether or not included in
the most recent balance sheet of such Person and its subsidiaries under GAAP.
     “Quoted Rate” is defined in Section 1.15(c) hereof.

-30-



--------------------------------------------------------------------------------



 



     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     “Reimbursement Obligation” is defined in Section 1.3(c) hereof.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
     “Required Lenders” means, as of the time when the same is to be determined,
Lenders whose outstanding Loans and interests in Letters of Credit and Unused
Revolving Credit Commitments constitute more than 50% of the sum of the total
outstanding Loans, interests in Letters of Credit, and Unused Revolving Credit
Commitments of the Lenders or, at any time when the Revolving Credit Commitments
have been terminated, a majority of the total outstanding Loans and interests in
Letters of Credit.
     “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.
     “Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.2 and 1.3 hereof.
     “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swing Loans and
Letters of Credit issued for the account of the Borrower hereunder in an
aggregate principal or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The Borrower and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $100,000,000 on the date hereof.
     “Revolving Credit Termination Date” means April 4, 2013, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 9.2 or 9.3 hereof.
     “Revolving Loan” is defined in Section 1.2 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.
     “Revolving Note” is defined in Section 1.11 hereof.

-31-



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.15 hereof.
     “Swing Lender” means BMO Capital Markets Financing, Inc. in its capacity as
lender of the Swing Loans hereunder and any successor swing lender hereunder.
     “Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms
hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 1.15 hereof.
     “Swing Note” is defined in Section 1.11 hereof.
     “Term Credit” means the credit facility for the Term Loans described in
Section 1.1 hereof.
     “Term Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.
     “Term Loan Commitment” means, as to any Lender, the obligation of such
Lender to make its Term Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof. The Borrower and the Lenders acknowledge and
agree that the Term Loan Commitment of the Lenders aggregate $150,000,000 on the
date hereof.
     “Term Loan Percentage” means, for each Lender, the percentage of the Term
Loan Commitment represented by such Lender’s Term Loan Commitment or, if the
Term Loan Commitment have been terminated or have expired, the percentage held
by such Lender of the aggregate principal amount of all Term Loans then
outstanding.
     “Term Note” is defined in Section 1.11 hereof.
     “Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or

-32-



--------------------------------------------------------------------------------



 



other future payments which are required to be made over a period of time and
are not contingent upon the Borrower or its Subsidiaries meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business and earn-outs unless such earn-outs are not contingent upon the
Borrower or its Subsidiaries meeting financial performance objectives)
(discounted at the Base Rate), but only to the extent not included in clause
(a), (b) or (c) above, and (e) the amount of indebtedness assumed in connection
with such Acquisition.
     “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time and (b) all Indebtedness for Borrowed
Money of any other Person at such time which is directly or indirectly
guaranteed by the Borrower or any of its Subsidiaries or which the Borrower or
any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Borrower or any of its Subsidiaries
has otherwise assured a creditor against loss.
     “Total Leverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Total Funded Debt at such time to (b) Adjusted EBITDA for the most
recent four fiscal quarters of the Borrower then ended.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Illinois.
     “U.K. Loans” means a loan in the principal amount of up to 35,000,000
British Pounds Sterling plus capitalized interest from Plexus International
Services, Inc., a Nevada corporation (“PISI”), to Plexus Corp. Limited, a United
Kingdom corporation and a wholly-owned subsidiary of PISI.
     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of Revolving Loans and L/C Obligations; it being
understood that Swing Loans outstanding from time to time shall not be counted
as usage of the Revolving Credit Commitments for purposes of computing the
commitment fee under Section 2.1(a) hereof.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person, other than
stock or other equity interests having such power only by reason of the
happening of a contingency.

-33-



--------------------------------------------------------------------------------



 



     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.
     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
     Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Section 6. Representations and Warranties.
     The Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:
     Section 6.1. Organization and Qualification. The Borrower is duly
organized, validly existing, and in active status as a corporation under the
laws of the State of Wisconsin, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.
     Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate

-34-



--------------------------------------------------------------------------------



 



power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing (or other comparable status) in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable (except as provided in Wisconsin
Statutes Sect. 180.0622(b) as judicially interpreted) and all such shares and
other equity interests indicated on Schedule 6.2 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or
such Subsidiary free and clear of all Liens. There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of any Subsidiary.
     Section 6.3. Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Notes
in evidence thereof, and to perform all of its obligations hereunder and under
the other Loan Documents executed by it. Each Subsidiary has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Borrower and by each
Subsidiary have been duly authorized, executed, and delivered by such Person and
constitute valid and binding obligations of such Person enforceable against it
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Subsidiary
or any of its Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Subsidiary.
     Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Loan and Revolving Credit to refinance its existing
indebtedness, to finance capital expenditures, to finance working capital, to
partially fund the repurchase of certain outstanding

-35-



--------------------------------------------------------------------------------



 



common stock of the Borrower, and for such other legal and proper purposes as
are consistent with all applicable laws. Neither the Borrower nor any Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.
     Section 6.5. Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at September 29, 2007, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
PricewaterhouseCoopers LLP, independent public accountants, heretofore furnished
to the Administrative Agent and the Lenders, fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said date and the consolidated results of their operations
and cash flows for the period then ended in conformity with GAAP applied on a
consistent basis. Neither the Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.
     Section 6.6. No Material Adverse Change. Since September 29, 2007, there
has been no Material Adverse Effect.
     Section 6.7. Full Disclosure. The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby do not, to the
knowledge of the Borrower after due investigation, contain any untrue statements
of a material fact or omit a material fact necessary to make the material
statements contained herein or therein not misleading, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Borrower only represents that the same
were prepared on the basis of information and estimates the Borrower believed to
be reasonable.
     Section 6.8. Trademarks, Franchises, and Licenses. Except as set forth on
Schedule 6.8, the Borrower and its Subsidiaries own, possess, or have the right
to use all necessary patents, licenses, franchises, trademarks, trade names,
trade styles, copyrights, trade secrets, know how, and confidential commercial
and proprietary information to conduct their businesses as now conducted,
without known conflict with any patent, license, franchise, trademark, trade
name, trade style, copyright or other proprietary right of any other Person.
     Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No

-36-



--------------------------------------------------------------------------------



 



investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.
     Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
as are permitted by Section 8.8 hereof.
     Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     Section 6.12. Taxes. All material tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed
(“material tax returns” as used herein being understood to refer to returns in
connection with which the Borrower or any Subsidiary would be required to pay
taxes in excess of the amount set forth in clause (i), below), and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any (i) in an aggregate amount
not to exceed $1,000,000 at any one time and (ii) as are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and as to which adequate reserves established in accordance with
GAAP have been provided. The Borrower does not know of any proposed additional
tax assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for taxes on the books of the Borrower and each
Subsidiary have been made for all open years, and for its current fiscal period.
     Section 6.13. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.
     Section 6.14. Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries which are Domestic Subsidiaries) on
terms and conditions which are less favorable to the Borrower or such Subsidiary
than would be usual and customary in similar contracts or agreements between
Persons not affiliated with each other.
     Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

-37-



--------------------------------------------------------------------------------



 



     Section 6.16. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither the Borrower nor any Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.
     Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries
are in compliance with the requirements of all federal, state and local laws,
rules and regulations applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that: (i) the Borrower and
its Subsidiaries, and each of the Premises, comply in all material respects with
all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the knowledge of the Borrower, none of the Premises are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) none of the Premises contain and have
contained any: (1) underground storage tank, (2) material amounts of
asbestos-containing building material, (3) landfills or dumps, (4) hazardous
waste management facility as defined pursuant to RCRA or any comparable state
law, or (5) site on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law; (v) the Borrower and its Subsidiaries have
not used a material quantity of any Hazardous Material and have conducted no
Hazardous Material Activity at any of the Premises; (vi) the Borrower and its
Subsidiaries have no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) the Borrower and its Subsidiaries are not subject to, have no
notice or knowledge of and are not required to give any notice of any
Environmental Claim involving the Borrower or any Subsidiary or any of the
Premises, and there are no conditions or occurrences at any of the Premises
which could reasonably be anticipated to form the basis for an Environmental
Claim against the Borrower or any Subsidiary or such Premises; (viii) none of
the Premises are subject to any, and the Borrower has no knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Premises in connection with any (1) Environmental Law or (2) Release, threatened
Release or disposal of a Hazardous Material; and (ix) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.

-38-



--------------------------------------------------------------------------------



 



     Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.
     Section 6.19. Solvency. The Borrower and its Subsidiaries are solvent, able
to pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.
     Section 6.20. No Default. No Default or Event of Default has occurred and
is continuing.
     Section 6.21. No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Borrower hereby agrees to indemnify the Administrative Agent
and the Lenders against, and agree that they will hold the Administrative Agent
and the Lenders harmless from, any claim, demand, or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable attorneys’ fees) arising in
connection with any such claim, demand, or liability.
Section 7. Conditions Precedent.
          The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
     Section 7.1. All Credit Events. At the time of each Credit Event hereunder:
     (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date (in which case
such representations and warranties shall remain true and correct as of such
earlier date);
     (b) the Borrower and each Subsidiary shall be in compliance with all of the
terms and conditions hereof and of the other Loan Documents, and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result of such Credit Event;
     (c) in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.6 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
for such Letter of Credit together with any fees called for by Section 2.1
hereof, and, in the case of an extension or increase in the amount of a Letter
of Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and

-39-



--------------------------------------------------------------------------------



 



     (d) such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
     Each request for a Borrowing hereunder and each request for the issuance
of, increase in the amount of, or extension of the expiration date of, a Letter
of Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section; provided, however, that the
Lenders with Revolving Credit Commitments may continue to make advances under
the Revolving Credit, in the sole discretion of all the Lenders with Revolving
Credit Commitments, notwithstanding the failure of the Borrower to satisfy one
or more of the conditions set forth above and any such advances so made shall
not be deemed a waiver of any Default or Event of Default or other condition set
forth above that may then exist.
     Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:
     (a) the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower and its Subsidiaries, as Guarantors, and
the Lenders and, if requested by any Lender, such Lenders duly executed Notes;
     (b) the Administrative Agent shall have received for each Lender copies of
the Borrower’s and each Domestic Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;
     (c) the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Domestic Subsidiary’s Board of Directors
(or similar governing body) authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Domestic Subsidiary’s behalf, all certified in each instance
by its Secretary or Assistant Secretary;
     (d) the Administrative Agent shall have received for each Lender copies of
the certificates of good standing (or comparable status) for the Borrower and
each Domestic Subsidiary (dated no earlier than thirty (30) days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization and of each state in which it is qualified to do business as a
foreign corporation or organization;
     (e) the Administrative Agent shall have received for each Lender a list of
the Borrower’s Authorized Representatives;
     (f) the Administrative Agent shall have received for itself and for the
Lenders the initial fees called for by Section 2.1 hereof;

-40-



--------------------------------------------------------------------------------



 



     (g) each Lender shall have received such evaluations and certifications as
it may reasonably require in order to satisfy itself as to the financial
condition of the Borrower and its Subsidiaries, and the lack of material
contingent liabilities of the Borrower and its Subsidiaries;
     (h) the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the Borrower and each
Domestic Subsidiary evidencing the absence of Liens on its Property except as
permitted by Section 8.8 hereof;
     (i) the Administrative Agent shall have received for each Lender the
favorable written opinion of counsel to the Borrower and each Domestic
Subsidiary, in form and substance satisfactory to the Administrative Agent;
     (j) the Administrative Agent shall have received for each Lender the
historical financial audits, the interim financial statements and the five-year
projections of the Borrower, each in form and substance satisfactory to the
Administrative Agent;
     (k) the Administrative Agent shall have received an IRS Form W-9 duly
executed by the Borrower together with such additional certifications as the
Administrative Agent may request; and
     (l) the Administrative Agent shall have received for the account of the
Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.
Section 8. Covenants.
          The Borrower agrees that, so long as any credit is available to or in
use by the Borrower hereunder, except to the extent compliance in any case or
cases is waived in writing pursuant to the terms of Section 13.13 hereof:
     Section 8.1. Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence, except as otherwise
provided in Section 8.10(c) hereof. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
     Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent

-41-



--------------------------------------------------------------------------------



 



that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.
     Section 8.3. Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon except for taxes, rates, assessments, fees and governmental
charges (i) not to exceed $25,000 in the aggregate at any one time and
(ii) which are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor.
     Section 8.4. Insurance. The Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, business
interruption, employers’ and public liability risks) with good and responsible
insurance companies as and to the extent usually insured by Persons similarly
situated and conducting similar businesses. The Borrower shall, upon the request
of the Administrative Agent, furnish to the Administrative Agent and the Lenders
a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.
     Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
     (a) as soon as available, and in any event within forty-five (45) days
after the close of each fiscal quarter of each fiscal year of the Borrower, a
copy of the consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of
income, retained earnings, and cash flows of the Borrower and its Subsidiaries
for the fiscal quarter and for the fiscal year-to-date period then ended, each
in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower acceptable to the Administrative Agent;
     (b) as soon as available, and in any event within ninety (90) days after
the close of each fiscal year of the Borrower, a copy of the consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the fiscal
year then ended, and accompanying notes thereto, each in

-42-



--------------------------------------------------------------------------------



 



reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion of PricewaterhouseCoopers LLP
or another firm of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent and the Required Lenders, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards;
     (d) promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;
     (e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;
     (f) as soon as available, and in any event within thirty (30) days after
the beginning of each fiscal year of the Borrower, a copy of the Borrower’s
consolidated operating budget for such fiscal year, such operating budget to
show the Borrower’s projected consolidated revenues, expenses and balance sheet
on a quarter-by-quarter basis, such operating budget to be in reasonable detail
prepared by the Borrower and in form satisfactory to the Administrative Agent
and the Required Lenders (which shall include a summary of all assumptions made
in preparing such operating budget);
     (g) notice of any Change of Control;
     (h) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or of
the occurrence of any Default or Event of Default hereunder;
     (i) with each of the financial statements furnished to the Lenders pursuant
to subsections (a) and (b) above, a written certificate in the form attached
hereto as Exhibit E signed by the chief financial officer of the Borrower or
another officer of the Borrower acceptable to the Administrative Agent to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has

-43-



--------------------------------------------------------------------------------



 



occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same. Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.21 hereof; and
     (j) such other information and reports as may be reasonably requested by
any Lender; all such reports and financial statements will be in form and scope
reasonably acceptable to the Administrative Agent and the Required Lenders,
including comparison to budget and prior comparable period.
     Section 8.6. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each Lender, and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of the Borrower and its Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower.
     Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall
it permit any Subsidiary to, issue, incur, assume, create or have outstanding
any Indebtedness for Borrowed Money, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
other Person, or otherwise agree to provide funds for payment of the obligations
of another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:
     (a) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);
     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $80,000,000 in the
aggregate at any one time outstanding;
     (c) obligations of the Borrower arising out of interest rate, foreign
currency, and commodity hedging agreements entered into with financial
institutions in the ordinary course of business;
     (d) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

-44-



--------------------------------------------------------------------------------



 



     (e) intercompany indebtedness from time to time owing among the Borrower
and its Subsidiaries, to the extent permitted by Section 8.9 hereof;
     (f) indebtedness secured by Liens permitted by Section 8.8(g) hereof;
     (g) unsecured indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $10,000,000 in
the aggregate at any one time outstanding, provided that this clause (g) shall
not be understood to permit intercompany loans or advances not otherwise
permitted pursuant to Section 8.9 hereof;
     (h) guarantees existing on the Closing Date and listed on Schedule 8.7
hereto; and
     (i) unsecured guarantees by the Borrower or any Subsidiary of indebtedness
in an aggregate principal amount not to exceed $50,000,000 at any time.
     Section 8.8. Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (c) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 9.1(g) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $2,500,000 at any one time outstanding;
     (d) Liens on equipment of the Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall

-45-



--------------------------------------------------------------------------------



 



extend to or cover other Property of the Borrower or such Subsidiary other than
the respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;
     (e) any interest or title of a lessor under any Operating Lease;
     (f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;
     (g) Liens not otherwise permitted by this Section securing indebtedness in
an amount not to exceed $25,000,000 in the aggregate at any one time
outstanding, provided that the value of the Property encumbered by such Liens
may not exceed $25,000,000 at any time;
     (h) Liens outstanding on the Closing Date and listed on Schedule 8.8(h)
hereof;
     (i) Liens in the nature of licenses that arise in the ordinary course of
business and consistent with past practice of the Borrower and its Subsidiaries;
and
     (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the Property which secured the Lien so
extended, renewed or replaced, and the allowance of such extension, renewal and
replacement Liens pursuant to this clause (i) shall not be understood to
increase the maximum amounts described in the foregoing clauses (d), (h) and
(g).
     Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:
     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

-46-



--------------------------------------------------------------------------------



 



     (b) investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;
     (c) investments, for periods not to exceed 35 days in the case of any such
investment, in tax-exempt or taxable preferred, auction rate securities of
corporate issuers rated at least Aaa by Moody’s or at least AAA by S&P;
     (d) investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
     (e) investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (d) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;
     (f) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the foregoing clauses (a), (b), (c), (d) and (e);
     (g) the Borrower’s equity investments from time to time in the Domestic
Subsidiaries, and equity investments made from time to time by a Domestic
Subsidiary in one or more of the other Domestic Subsidiaries;
     (h) loans and advances from time to time among the Borrower and the
Domestic Subsidiaries;
     (i) loans and advances made from time to time by the Borrower or any
Domestic Subsidiary to any Foreign Subsidiary in the ordinary course of business
to finance working capital needs;
     (j) the U.K. Loan, the Malaysia Loans, the Mexico Loan and the BVI Loan;
     (k) the Borrower’s equity investments in the Foreign Subsidiaries existing
on the date hereof, equity investments made from time to time by a Foreign
Subsidiary in one or more of the other Foreign Subsidiaries, and any loans and
advances from time to time among the Foreign Subsidiaries;
     (l) equity investments, loans and advances by the Borrower or any Domestic
Subsidiary to any Foreign Subsidiary, in addition to those permitted pursuant to
the foregoing clauses (i), (j) and (k), in an amount not to exceed, when taken
together with the value of any Property transferred pursuant to
Section 8.10(b)(iii) hereof, $30,000,000 in the aggregate at any one time
outstanding;
     (m) Permitted Acquisitions; and

-47-



--------------------------------------------------------------------------------



 



     (n) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding, provided that no additional equity
investments, loans or advances by the Borrower or any Domestic Subsidiary in or
to any Foreign Subsidiary shall be permitted pursuant to this clause (n).
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
     Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that so
long as no Default or Event of Default exists this Section shall not apply to
nor operate to prevent:
     (a) the sale or lease of inventory in the ordinary course of business;
     (b) the sale, transfer, lease or other disposition in the ordinary course
of business of Property of (i) the Borrower and the Domestic Subsidiaries to one
another, (ii) the Foreign Subsidiaries to one another, and (iii) the Borrower or
any Domestic Subsidiary to any Foreign Subsidiary, provided that any sale,
transfer, lease or other disposition permitted under this clause (iii) shall,
for the purposes of calculating compliance with the provisions of Section 8.9(l)
hereof, be treated as an equity investment in the Foreign Subsidiary receiving
such Property in an amount equal to the excess of the fair market value of the
Property received by such Foreign Subsidiary over the amount of any
consideration tendered by it for such Property;
     (c) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, (i) in the case of any merger involving the Borrower,
the Borrower is the corporation surviving the merger and (ii) no Domestic
Subsidiary shall be permitted to merge into any Foreign Subsidiary;
     (d) the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
     (e) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and
     (f) the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $20,000,000

-48-



--------------------------------------------------------------------------------



 



during any fiscal year of the Borrower, provided that no additional sales,
transfers, leases or other dispositions of Property by the Borrower or any
Domestic Subsidiary to any Foreign Subsidiary shall be permitted pursuant to
this clause (f).
     Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary and (b) any
transaction permitted by Section 8.10(c) above.
     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (i) the declaration or payment of dividends or distributions by any
Subsidiary to the Borrower or (ii) the declaration or payment of dividends or
distributions on its capital stock or other equity interests by the Borrower, or
the purchase, redemption or other acquisition by the Borrower of its capital
stock or other equity interests or any warrants, options or similar instruments
to acquire the same, provided that no Default or Event of Default exists or
would be caused thereby.
     Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
the Borrower or any Subsidiary of any liability, fine or penalty, or any
increase in the contingent liability of the Borrower or any Subsidiary with
respect to any post-retirement Welfare Plan benefit which, in any of the cases
described in this clause (d), could reasonably be expected to have a Material
Adverse Effect.
     Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
other than a Lien permitted pursuant to Section 8.8 hereof.
     (b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to

-49-



--------------------------------------------------------------------------------



 



do so, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in compliance with all applicable Environmental Laws;
(vii) within ten (10) Business Days notify the Administrative Agent in writing
of and provide any reasonably requested documents upon learning of any of the
following in connection with the Borrower or any Subsidiary or any of the
Premises: (1) any material liability for response or corrective action, natural
resource damage or other harm pursuant to CERCLA, RCRA or any comparable state
law; (2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
environmental record concerning the Premises which the Borrower or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.
     (c) Without limiting the provisions set forth in Section 8.14(a) and
(b) above, the Borrower shall (i) ensure, and cause each Subsidiary to ensure,
that no Person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury, or
included in any Executive Orders, (ii) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (iii) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.
     Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of

-50-



--------------------------------------------------------------------------------



 



its Affiliates (other than with Wholly-owned Subsidiaries which are Domestic
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.
     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on the Saturday closest to September 30 of each year;
and the Borrower shall not, nor shall it permit any Subsidiary to, change its
fiscal year from its present basis; provided that so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower and any
Subsidiary may, not more than once, change its fiscal year from its present
basis upon written notice to the Administrative Agent accompanied by a
certificate in compliance with the requirements of Section 8.5(i) hereof for the
most recently ended fiscal quarter after giving effect to such change. The
Borrower’s accounting for its interim period is a “4-4-5” week accounting system
for the interim periods in each quarter; each quarter, therefore, ends on a
Saturday at the end of such 4-4-5 week period. All references in this Agreement
or any other Loan Document to a specific date (e.g., March 31, June 30,
September 30 or December 31) which are intended to refer to a fiscal quarter or
fiscal year-end date shall, where appropriate in the context, be deemed to refer
to the fiscal quarter or fiscal year-end date of the Borrower nearest to such
specified date.
     Section 8.17. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary). The Borrower shall not allow Plexus Technology
Group, Limited to have any assets or engage in any business or activity other
than entering into a proceeding to dissolve under applicable law.
     Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.
     Section 8.19. Use of Loan Proceeds. The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
     Section 8.20. No Restrictions. Except as provided herein, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary or
(e) guarantee the Obligations to the Administrative Agent as required by the
Loan Documents.

-51-



--------------------------------------------------------------------------------



 



     Section 8.21. Financial Covenants. (a) Total Leverage Ratio. As of the last
day of each fiscal quarter of the Borrower, the Borrower shall not permit the
Total Leverage Ratio to be greater than 3.0 to 1.0.
          (b) Net Worth. The Borrower shall, at all times, maintain Net Worth in
an amount not less than the sum of (i) $440,000,000 plus (ii) 50% of Net Income
(if positive) for each fiscal quarter of the Borrower ending on or after
June 28, 2008 (without deduction for losses) minus (iii) the lesser of (A)
$200,000,000 and (B) the aggregate repurchase or redemption price paid by the
Borrower after January 1, 2008 in connection with the repurchase, redemption or
other acquisition by the Borrower of its capital stock or other equity
interests.
          (c) Maximum Rentals. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, create, incur or suffer to exist obligations for fixed
rentals or other consideration payable under Operating Leases during any fiscal
year in the aggregate for the Borrower and its Subsidiaries in excess of
$45,000,000.
          (d) Minimum Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Borrower, the Borrower shall not permit the Interest Coverage
Ratio to be less than 3.50 to 1.0.
Section 9. Events of Default and Remedies.
     Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default (i) in the payment when due of all or any part of the principal
of any Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation or (ii) for a
period of five (5) Business Days in the payment of any interest or any fee or
other Obligation payable hereunder or under any other Loan Document;
     (b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.18, 8.20 or 8.21
hereof or of any provision in any Loan Document requiring the maintenance of
insurance;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any officer of the Borrower or (ii) written notice thereof is given to the
Borrower by the Administrative Agent;
     (d) any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

-52-



--------------------------------------------------------------------------------



 



     (e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;
     (f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$5,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise);
     (g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days;
     (h) the Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$5,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;
     (i) any Change of Control shall occur;
     (j) the Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as

-53-



--------------------------------------------------------------------------------



 



amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or
     (k) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of sixty (60) days.
     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 9.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit. The Administrative Agent, after giving
notice to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.
     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.

-54-



--------------------------------------------------------------------------------



 



     Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.9(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.
     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of any other Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above and
(ii) no Letters of Credit, Revolving Credit Commitments, Loans or other
Obligations remain outstanding hereunder, then the Administrative Agent shall
release to the Borrower any remaining amounts held in the Collateral Account.
     Section 9.5. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 9.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders, including the Swing
Lender, thereof.
     Section 9.6. Expenses. The Borrower agrees to pay to the Administrative
Agent and each Lender, and any other holder of any Loan outstanding hereunder,
all costs and expenses reasonably incurred or paid by the Administrative Agent
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Subsidiary as a debtor
thereunder).
Section 10. Change in Circumstances.
     Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Loan Document, if at any time any change in applicable law or
regulation or in the

-55-



--------------------------------------------------------------------------------



 



interpretation thereof makes it unlawful for any Lender to make or continue to
maintain any Eurodollar Loans or to perform its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans. The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
     Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
     (a) the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
     (b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
     Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
     (i) shall subject any Lender (or its Lending Office) or the L/C Issuer to
any tax, duty or other charge with respect to its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or the L/C Issuer of
the principal of or interest on its Eurodollar Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other

- 56 -



--------------------------------------------------------------------------------



 



Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
the L/C Issuer or shall impose on any Lender (or its Lending Office) or the L/C
Issuer or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligation owed to it, or its obligation to make Eurodollar
Loans, or to issue a Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or the L/C Issuer in good faith to be material, then, within fifteen
(15) Business Days after demand by such Lender or the L/C Issuer (with a copy to
the Administrative Agent), the Borrower shall be obligated to pay to such Lender
or the L/C Issuer such additional amount or amounts as will compensate such
Lender or the L/C Issuer for such increased cost or reduction.
     (b) If, after the date hereof, any Lender, the L/C Issuer or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer or any corporation controlling such Lender or the L/C Issuer with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has had
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or the L/C Issuer or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the L/C Issuer’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by such Lender or the L/C
Issuer to be material, then from time to time, within fifteen (15) Business Days
after demand by such Lender or the L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender or L/C Issuer, as applicable, such
additional amount or amounts as will compensate such Lender or the L/C Issuer
for such reduction.

- 57 -



--------------------------------------------------------------------------------



 



       (c) A certificate of a Lender or the L/C Issuer claiming compensation
under this Section 10.3 and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive if reasonably
determined. In determining such amount, such Lender or the L/C Issuer may use
any reasonable averaging and attribution methods.
     Section 10.4. Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
     Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11. The Administrative Agent.
     Section 11.1. Appointment and Authorization of Administrative Agent. Each
Lender and L/C Issuer hereby appoints Bank of Montreal as the Administrative
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. The Lenders and L/C Issuer expressly agree that the Administrative
Agent is not acting as a fiduciary of the Lenders or L/C Issuer in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders or L/C Issuer except as expressly set
forth herein.
     Section 11.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to

- 58 -



--------------------------------------------------------------------------------



 



the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.
     Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrower. In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder. Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.
     Section 11.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
     Section 11.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document; and the
Administrative Agent makes no representation of any kind or character with

- 59 -



--------------------------------------------------------------------------------



 



respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the L/C Issuer, the Borrower, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
L/C Issuer to keep itself informed as to the creditworthiness of the Borrower
and its Subsidiaries, and the Administrative Agent shall have no liability to
any Lender or L/C Issuer with respect thereto.
     Section 11.6. Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
     Section 11.7. Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders, the L/C Issuer, and the Borrower. Upon
any such resignation of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties

- 60 -



--------------------------------------------------------------------------------



 



of the retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 11 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
the Borrower shall be directed to make all payments due each Lender and L/C
Issuer hereunder directly to such Lender or L/C Issuer.
     Section 11.8. L/C Issuer and Swing Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Swing Lender shall act on behalf of the
Lenders with respect to any Swing Loans made hereunder. The L/C Issuer and the
Swing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 11 with respect to any acts taken or
omissions suffered by the L/C Issuer or Swing Lender in connection with Letters
of Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or Swing Loans made hereunder as fully as
if the term “Administrative Agent”, as used in this Section 11, included the L/C
Issuer and Swing Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Lender, as applicable.
     Section 11.9. Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in the Guaranties as more fully set forth in Section 3.1 hereof.
In connection with any such distribution of payments and collections, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution.
     Section 11.10. Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.

- 61 -



--------------------------------------------------------------------------------



 



Section 12. The Guarantees.
     Section 12.1. The Guarantees. To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each of the
Borrower and each Subsidiary party hereto (including any Subsidiary formed or
acquired after the Closing Date executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit F or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the Lenders, and their Affiliates,
the due and punctual payment of all present and future Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, including, but not
limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including interest which, but for the
filing of a petition in bankruptcy, would otherwise accrue on any such
indebtedness, obligation, or liability), provided that no Guarantor shall be
understood to guarantee pursuant to this Section 12 the payment of any
Obligations, Hedging Liability or Funds Transfer and Deposit Account Liability
with respect to which it is the primary obligor. In case of failure by the
Borrower or other obligor punctually to pay any Obligations, Hedging Liability,
or Funds Transfer and Deposit Account Liability guaranteed hereby, each
Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, and as if such
payment were made by the Borrower or such obligor.
     Section 12.2. Guarantee Unconditional. The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
     (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;
     (c) any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

- 62 -



--------------------------------------------------------------------------------



 



     (d) the existence of any claim, set-off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer, or any other Person, whether
or not arising in connection herewith;
     (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
     (f) any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
     (g) any invalidity or unenforceability relating to or against the Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability; or
     (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.
     Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability and Funds Transfer and Deposit Account Liability shall have been paid
in full. If at any time any payment of the principal of or interest on any Loan
or any Reimbursement Obligation or any other amount payable by the Borrower or
other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
     Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all

- 63 -



--------------------------------------------------------------------------------



 



Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrower hereunder and the other
Loan Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer (and their Affiliates) and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and the L/C Issuer (and their Affiliates) or be credited and applied
upon the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, whether matured or unmatured, in accordance with the terms of this
Agreement.
     Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.
     Section 12.6. Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
     Section 12.7. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.
     Section 12.8. Benefit to Guarantors. The Borrower and the other Guarantors
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each other Guarantor. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder.
     Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
Section 13. Miscellaneous.
     Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 13.1(b) hereof, each payment
by the Borrower and the other Guarantors under this Agreement or the other Loan
Documents shall be made without

- 64 -



--------------------------------------------------------------------------------



 



withholding for or on account of any present or future taxes (other than overall
net income taxes on the recipient) imposed by or within the jurisdiction in
which the Borrower or such other Guarantor is domiciled, any jurisdiction from
which the Borrower or such other Guarantor makes any payment, or (in each case)
any political subdivision or taxing authority thereof or therein. If any such
withholding is so required, the Borrower or such other Guarantor shall make the
withholding, pay the amount withheld to the appropriate governmental authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender, the L/C Issuer and the Administrative Agent
free and clear of such taxes (including such taxes on such additional amount) is
equal to the amount which that Lender, the L/C Issuer or the Administrative
Agent (as the case may be) would have received had such withholding not been
made. If the Administrative Agent, the L/C Issuer or any Lender pays any amount
in respect of any such taxes, penalties or interest, the Borrower or such other
Guarantor shall reimburse the Administrative Agent, the L/C Issuer or such
Lender for that payment on demand in the currency in which such payment was
made. If the Borrower or such other Guarantor pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Lender, the L/C Issuer or Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) on or before the thirtieth day after
payment.
       (b) U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall submit to the Borrower and the Administrative Agent on or before
the date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents and the Obligations) or Form W-8 ECI (relating to all amounts
to be received by such Lender or L/C Issuer, including fees, pursuant to the
Loan Documents and the Obligations) of the United States Internal Revenue
Service or (ii) solely if such Lender or L/C Issuer is claiming exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8 BEN, or any successor
form prescribed by the Internal Revenue Service, and a certificate representing
that such Lender or L/C Issuer is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or
L/C Issuer and (ii) required under then-current United States law or regulations
to avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender and L/C Issuer that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to

- 65 -



--------------------------------------------------------------------------------



 



the Borrower and the Administrative Agent a certificate to the effect that it is
such a United States person.
       (c) Inability of Lender to Submit Forms. If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower or the Administrative Agent any form or certificate that
such Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of
this Section 13.1 or that such Lender or L/C Issuer is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or L/C
Issuer shall promptly notify the Borrower and Administrative Agent of such fact
and the Lender or L/C Issuer shall to that extent not be obligated to provide
any such form or certificate and will be entitled to withdraw or cancel any
affected form or certificate, as applicable.
     Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent, the L/C Issuer or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
     Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
     Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
     Section 13.5. Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
     Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited

- 66 -



--------------------------------------------------------------------------------



 



to, Sections 1.12, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.
     Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender
a party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
     Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Lenders, L/C Issuer, Swing Lender and the
Administrative Agent shall be addressed to their respective addresses or
telecopier numbers set forth on its Administrative Questionnaire, and to the
Borrower or any other Guarantor to:
Plexus Corp.
55 Jewelers Park Drive
P.O. Box 156
Neenah, Wisconsin 54957-0156
Attention: Mr. George W.F. Setton
Telephone: (920) 751-5656
Telecopy: (920) 751-5395
With a copy to:
Attention: Angelo M. Ninivaggi (same address as above)
Telephone: (920) 751-3524
Telecopy: (920) 751-5395
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the

- 67 -



--------------------------------------------------------------------------------



 



relevant Administrative Questionnaire and a confirmation of such telecopy has
been received by the sender, (ii) if given by mail, five (5) days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid or (iii) if given by any other means,
when delivered at the addresses specified in this Section or in the relevant
Administrative Questionnaire; provided that any notice given pursuant to
Section 1 hereof shall be effective only upon receipt.
     Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
     Section 13.10. Successors and Assigns. This Agreement shall be binding upon
the Borrower and the other Guarantors and their successors and assigns, and
shall inure to the benefit of the Administrative Agent, the L/C Issuer, and each
of the Lenders and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrower and the
other Guarantors may not assign any of their rights or obligations under any
Loan Document without the written consent of all of the Lenders and, with
respect to any Letter of Credit or the Application therefor, the L/C Issuer.
     Section 13.11. Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons (other than any Person which is a direct competitor of the
Borrower or one of its Subsidiaries); provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof. The Borrower authorizes each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to the Borrower or any Subsidiary, provided that such
participant or prospective participant shall have agreed to keep such
information confidential pursuant to the terms of Section 13.23 hereof.
     Section 13.12. Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

- 68 -



--------------------------------------------------------------------------------



 



          (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (such consent not to
be unreasonably withheld or delayed);
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:
     (a) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (b) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loans to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
     (c) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (d) the consent of the Swing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

- 69 -



--------------------------------------------------------------------------------



 



     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower or Parent. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
     (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (c) Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

- 70 -



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary herein, if at any time
the Swing Lender assigns all of its Revolving Credit Commitments and Revolving
Loans pursuant to subsection (a) above, the Swing Lender may terminate the Swing
Line. In the event of such termination of the Swing Line, the Borrower shall be
entitled to appoint another Lender to act as the successor Swing Lender
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Swing Lender. If the Swing Lender terminates the Swing Line, it shall retain all
of the rights of the Swing Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.15 hereof.
     Section 13.13. Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the L/C
Issuer or Swing Lender are affected thereby, the Administrative Agent, such L/C
Issuer or Swing Lender, as applicable; provided that:
          (i) no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;
          (ii) no amendment or waiver pursuant to this Section 13.13 shall,
unless signed by each Lender, change the definitions of Revolving Credit
Termination Date or Required Lenders, change the provisions of this
Section 13.13, release any Guarantor (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document; and
          (iii) no amendment to Section 12 hereof shall be made without the
consent of the Guarantor(s) affected thereby.
     Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 13.15. Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in connection with the preparation and execution of
the Loan Documents, and any amendment, waiver or consent related thereto,
whether or not the transactions contemplated herein are consummated, together
with any fees and charges suffered or incurred by the Administrative Agent in
connection with lien searches. The Borrower further agrees to indemnify the
Administrative Agent, each Lender, and their respective directors, officers,
employees, agents, financial advisors, and consultants against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,

-71-



--------------------------------------------------------------------------------



 



without limitation, all reasonable expenses of litigation or preparation
therefor, whether or not the indemnified Person is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which arise from the gross negligence or willful
misconduct of the party claiming indemnification. The Borrower, upon demand by
the Administrative Agent or a Lender at any time (which demand shall be
accompanied by a statement setting forth the basis for a claim in reasonable
detail), shall reimburse the Administrative Agent or such Lender for any legal
or other expenses incurred in connection with investigating or defending against
any of the foregoing (including any settlement costs relating to the foregoing)
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified. The obligations of the Borrower under this
Section shall survive the termination of this Agreement.
     Section 13.16. Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender, the
L/C Issuer and each subsequent holder of any Obligation is hereby authorized by
the Borrower and each other Guarantor at any time or from time to time, without
notice to the Borrower or such Guarantor or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender, the L/C Issuer or
that subsequent holder to or for the credit or the account of the Borrower or
such Guarantor, whether or not matured, against and on account of the
Obligations of the Borrower or such Guarantor to that Lender or that subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.
     Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
     Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.
     Section 13.19. Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the

-72-



--------------------------------------------------------------------------------



 



provisions of this Agreement and other Loan Documents are intended to be subject
to all applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable.
     Section 13.20. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest"). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate"), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
     Section 13.21. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders and L/C Issuer pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.
     Section 13.22. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower and the other Guarantors hereby submit to the nonexclusive jurisdiction
of the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower and
the other Guarantors irrevocably waive, to the fullest extent permitted by law,
any objection which they may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
The Borrower, the other Guarantors, the Administrative

-73-



--------------------------------------------------------------------------------



 



Agent, and the Lenders hereby irrevocably waive any and all right to trial by
jury in any legal proceeding arising out of or relating to any Loan Document or
the transactions contemplated thereby.
     Section 13.23. Confidentiality. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis from a source other than the Borrower,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Revolving Credit Commitments hereunder,
or (j) to entities which compile and publish information about the syndicated
loan market, provided that only basic information about the pricing and
structure of the transaction evidenced hereby may be disclosed pursuant to this
clause (j).
          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower,
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.
     Section 13.24. USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     Section 13.25. Equalization of Loans and Commitments. Upon the satisfaction
of the conditions precedent set forth in Section 7.2 hereof, all loans and
letters of credit outstanding under the Existing Credit Agreement shall remain
outstanding as the initial Borrowing of Loans and Letters of Credit under this
Agreement and, in connection therewith, the Borrower shall be

-74-



--------------------------------------------------------------------------------



 



deemed to have prepaid all outstanding Eurodollar Loans on the Effective Date
and shall pay to each Lender who is currently a party to the Existing Credit
Agreement any compensation due such Lender under Section 1.13 of the Existing
Credit Agreement as a result thereof. On the Effective Date, the Lenders each
agree to make such purchases and sales of interests in the outstanding Loans and
interests in outstanding Letters of Credit between themselves so that each
Lender is then holding its relevant Percentage of outstanding Loans and L/C
Obligations. Such purchases and sales shall be arranged through the
Administrative Agent and each Lender hereby agrees to execute such further
instruments and documents, if any, as the Administrative Agent may reasonably
request in connection therewith.
     Section 13.26. Removal of Lenders and Assignment of Interests. The
Departing Lenders hereby agree to sell and assign without representation,
recourse, or warranty (except the Departing Lenders each represent it has
authority to execute and deliver this Agreement and sell its Obligations
contemplated hereby, which Obligations are owned by such Departing Lender free
and clear of all Liens), and upon the satisfaction of the conditions precedent
set forth in Section 7.2 hereof the Lenders hereby agree to purchase, 100% of
the Departing Lender’s outstanding Obligations under the Existing Credit
Agreement and the Loan Documents (including, without limitation, all of the
loans held by the Departing Lender, together with all of its interests in
outstanding letters of credit) for a purchase price equal to the outstanding
principal balance of loans, which purchase price shall be paid in immediately
available funds on the Effective Date, so that after such sale and purchase each
Lender’s outstanding Loans shall equal its applicable Percentage. The Borrower
shall pay all accrued but unpaid interest and fees owed to the Departing Lenders
under the Existing Credit Agreement as of the Effective Date. Such purchases and
sales shall be arranged through the Administrative Agent and the Departing
Lenders hereby agree to execute such further instruments and documents, if any,
as the Administrative Agent may reasonably request in connection therewith. Upon
the execution and delivery of this Agreement by the Departing Lenders, the
Lenders, the Swing Lender, the L/C Issuer, the Borrower and the Guarantors and
the payment of the Obligations owing to the Departing Lenders, the Departing
Lenders shall cease to be Lenders under the Credit Agreement and the other Loan
Documents and (i) the Lenders shall have the rights of the Departing Lenders
thereunder subject to the terms and conditions hereof and (ii) the Departing
Lenders shall have relinquished its rights (other than rights to indemnification
and reimbursements referred to in the Existing Credit Agreement which survive
the repayment of the Obligations owed to the Departing Lender in accordance with
its terms, including Section 13.6 and 13.16 thereof) and be released from their
obligations under the Existing Credit Agreement.
[Signature Pages to Follow]

-75-



--------------------------------------------------------------------------------



 



          This Second Amended and Restated Credit Agreement is entered into
between us for the uses and purposes hereinabove set forth as of the date first
above written.

            “Borrower”

Plexus Corp.
      By      /s/ George W.F. Setton         Name:   George W.F. Setton       
Title:   Corporate Treasurer and Chief Treasury Officer        “Guarantors”

Plexus Services Corp.
      By      /s/ George W.F. Setton         Name:   George W.F. Setton       
Title:   Corporate Treasurer and Chief Treasury Officer        Plexus Intl.
Sales & Logistics, LLC
      By     /s/ George W.F. Setton         Name:   George W.F. Setton       
Title:   Treasurer and Assistant Secretary        Plexus QS, LLC
      By      /s/ George W.F. Setton         Name:   George W.F. Setton       
Title:   Treasurer and Assistant Secretary     

S-1



--------------------------------------------------------------------------------



 



            Plexus International Services, Inc.
      By      /s/ William Smith         Name:   William Smith        Title:  
President and Treasurer        PTL Information Technology Services Corp.
    By      /s/ William Smith         Name:   William Smith        Title:  
President and Treasurer        Plexus Management Services Corporation
      By      /s/ George W.F. Setton         Name:   George W. F. Setton       
Title:   Treasurer and Assistant Secretary     

S-2



--------------------------------------------------------------------------------



 



            “Lenders”

Bank of Montreal, as L/C Issuer and as Administrative Agent
    By     /s/ Christopher C. Cavaiani         Name:   Christopher C. Cavaiani 
      Title:   Vice President     

S-3



--------------------------------------------------------------------------------



 



            BMO Capital Markets Financing, Inc., as a Lender and Swing Lender
    By     /s/ Christopher C. Cavaiani         Name:   Christopher C. Cavaiani 
      Title:   Vice President     

S-4



--------------------------------------------------------------------------------



 



            U.S. Bank National Association
      By     /s/ Caroline V. Krider         Name:   Caroline V. Krider       
Title:   Vice President & Senior Lender     

S-5



--------------------------------------------------------------------------------



 



            LaSalle Bank National Association
      By     /s/ Anne Eharoshe         Name:   Anne Eharoshe        Title:  
Vice President     

S-6



--------------------------------------------------------------------------------



 



            National City Bank
      By      /s/ Michael J. Cortese         Name:   Michael J. Cortese       
Title:   Officer     

S-7



--------------------------------------------------------------------------------



 



            The Bank of Tokyo — Mitsubishi UFJ, Ltd.
      By      /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

S-8



--------------------------------------------------------------------------------



 



            RBS Citizens, N.A.
      By:      /s/ Mary Ann Klemm         Name:   Mary Ann Klemm        Title:  
Vice President     

S-9



--------------------------------------------------------------------------------



 



            Comerica Bank
      By  /s/ Heather A. Whiting         Name:   Heather A. Whiting       
Title:   Vice President   

S -10



--------------------------------------------------------------------------------



 



         

            Fifth Third Bank
      By   /s/ Mike Mendenhall         Name:   Mike Mendenhall        Title:  
Vice President   

S -11



--------------------------------------------------------------------------------



 



         

            HSBC Bank USA, National Association
      By   /s/ John S. Sneed         Name:   John S. Sneed        Title:   Vice
President   

S -12



--------------------------------------------------------------------------------



 



         

            The Private Bank and Trust Company
      By   /s/ Randy D. Olver         Name:   Randy D. Olver        Title:  
Managing Director   

S -13



--------------------------------------------------------------------------------



 



         

            Associated Bank, N.A.
      By   /s/ Daniel Hotzhauer         Name:   Daniel Hotzhauer        Title:  
Vice President   

S -14



--------------------------------------------------------------------------------



 



         

            JPMorgan Chase Bank, N.A.
      By   /s/ Mike Kelly         Name:   Mike Kelly        Title:   Vice
President   

S -15



--------------------------------------------------------------------------------



 



         

            Bank of the West, a California Banking Corporation
      By   /s/ J W D         Name:   JWD        Title:   Senior Vice President 
 

S -16



--------------------------------------------------------------------------------



 



         

            Bank of China, New York Branch
      By   /s/ William W. Smith         Name:   William W. Smith        Title:  
Deputy General Manager   

S -17



--------------------------------------------------------------------------------



 



         

            The Northern Trust Company
      By   /s/ Patrick Cowen         Name:   Patrick Cowen        Title:   Vice
President   

S -18



--------------------------------------------------------------------------------



 



         

            MEGA International Commercial Bank, Chicago Branch
      By   /s/ Cheng-Chuan Lin         Name:   Cheng-Chuan Lin        Title:  
VP & General Manager   

S -19



--------------------------------------------------------------------------------



 



         

            Bank of America, N.A., as a Departing Lender
      By   /s/ Sugeet Manchanda Madan         Name:   Sugeet Manchanda Madan   
    Title:   Senior Vice President     

S -20



--------------------------------------------------------------------------------



 



Exhibit A
Notice of Payment Request
[Date]
[Name of Lender]
[Address]
Attention:
     Reference is made to the Second Amended and Restated Credit Agreement,
dated as of April 4, 2008, among Plexus Corp., the Lenders party thereto, and
Bank of Montreal., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $                    . Your Revolver Percentage of the unpaid
Reimbursement Obligation is $                    ] or
[                                        has been required to return a payment
by the Borrower of a Reimbursement Obligation in the amount of
$                    . Your Revolver Percentage of the returned Reimbursement
Obligation is $                    .]

            Very truly yours,

Bank of Montreal,
     as L/C Issuer  

             
 
  By        
 
       Name        
 
       Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit B
Notice of Borrowing
Date:                                        ,                     

     
To:
  Bank of Montreal, as Administrative Agent for the Lenders parties to the
Second Amended Restated Credit Agreement dated as of April 4, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Plexus Corp., certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:
     The undersigned, Plexus Corp. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:
     1. The Business Day of the proposed Borrowing is
                                        ,                     .
     2. The aggregate amount of the proposed Borrowing is
$                                        .
     3. The Borrowing is being advanced under the [Revolving] [Term] Credit.
     4. The Borrowing is to be comprised of
$                                        of [Base Rate] [Eurodollar] Loans.
     [5. The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be                     months.]
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and
     (b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

            Plexus Corp.  

             
 
  By        
 
       Name        
 
       Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit C
Notice of Continuation/Conversion
Date:                                         ,                     

     
To:
  Bank of Montreal, as Administrative Agent for the Lenders parties to the
Second Amended and Restated Credit Agreement dated as of April 4, 2008 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Plexus Corp., certain Lenders which are signatories thereto,
and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
     The undersigned, Plexus Corp. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:
     1. The conversion/continuation Date is
                                        ,                    .
     2. The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $                                        .
     3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
     4. [If applicable:] The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be
                                        months.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and
     (b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

            Plexus Corp.  

             
 
  By        
 
       Name        
 
        Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit D-1
Term Note
____________, _______
     For Value Received, the undersigned, Plexus Corp., a Wisconsin corporation
(the “Borrower”), hereby promises to pay to
                                        (the “Lender”) or its registered assigns
at the principal office of Bank of Montreal, as Administrative Agent, in
Chicago, Illinois, in immediately available funds, the aggregate unpaid
principal amount of all Term Loans made or maintained by the Lender to the
Borrower pursuant to the Credit Agreement, in installments in the amounts and on
the dates called for by Section 1.8(a) of the Credit Agreement, together with
interest on the principal amount of such Term Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.
     This Note is one of the Term Notes referred to in the Second Amended and
Restated Credit Agreement dated as of April 4, 2008 among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois.
     Voluntary prepayments may be made hereon and this Note may be declared due
prior to the expressed maturity hereof, all in the events, on the terms and in
the manner as provided for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            Plexus Corp.  

             
 
  By        
 
       Name        
 
        Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit D-2
Revolving Note
______ ___, ____
     For Value Received, the undersigned, Plexus Corp., a Wisconsin corporation
(the “Borrower”), hereby promises to pay to the order
of                                        (the “Lender”) on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Bank of Montreal, as Administrative Agent, in Chicago, Illinois, in
immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
     This Note is one of the Revolving Notes referred to in the Second Amended
and Restated Credit Agreement dated as of April 4, 2008, among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            Plexus Corp.  

             
 
  By        
 
       Name        
 
       Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit D-3
Swing Note
__________, 2008
     For Value Received, the undersigned, Plexus Corp., a Wisconsin corporation
(the “Borrower”), hereby promises to pay to the order of BMO Capital Markets
Financing, Inc. (the “Lender”) on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of Bank of
Montreal, as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the aggregate unpaid principal amount of all Swing Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Swing Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
     This Note is the Swing Note referred to in the Second Amended and Restated
Credit Agreement dated as of April 4, 2008, among the Borrower, the Guarantors
party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            Plexus Corp.  

             
 
  By        
 
       Name        
 
       Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit E
Plexus Corp.
Compliance Certificate

     
To:
  Bank of Montreal, as Administrative
 
  Agent under, and the Lenders party to,
 
  the Second Amended and Restated
 
  Credit Agreement described below

     This Compliance Certificate is furnished to the Administrative Agent and
the Lenders pursuant to that certain Second Amended and Restated Credit
Agreement dated as of April 4, 2008, among us (as amended from time to time the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
     The Undersigned hereby certifies that:
     1. I am the duly elected                                         of Plexus
Corp.;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
     4. The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
     5. The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 



--------------------------------------------------------------------------------



 



         
 
 
 
   
 
       
 
       
 
       
 
       
 
       

     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                      day of
                                         20                     .

            Plexus Corp.  

             
 
  By        
 
       Name        
 
       Title  
 
   
 
     
 
   

2



--------------------------------------------------------------------------------



 



Schedule I
to Compliance Certificate
Plexus Corp.
Compliance Calculations
for Second Amended and Restated Credit Agreement
dated as of April 4, 2008
Calculations as of                     ,                     

                      A. Total Leverage Ratio (Section 8.21(a))  
 
    1.     Total Funded Debt   $                      
 
    2.     Net Income for calculation period   $                      
 
    3.     Interest Expense for calculation period   $                      
 
    4.     Income taxes for calculation period   $                      
 
    5.     Depreciation and Amortization Expense for calculation period  
$                      
 
    6.     Sum of lines A2, A3, A4 and A5 (“EBITDA”)   $                      
 
    7.     EBITDA of Acquired Businesses during calculation period prior to
Acquisition and not otherwise included in Net Income   $                      
 
    8.     Sum of lines A6 and A7 (“Adjusted EBITDA”)   $                      
 
    9.     Ratio of Line A1 to A8              :1.0  
 
    10.     Line A9 ratio must not exceed     3.0:1.0    
 
    11.     The Borrower is in compliance (circle yes or no)   yes/no   B.
Minimum Net Worth (Section 8.21(b))  
 
    1.     Net Worth   $                      
 
    2.     Base amount required   $  440,000,000    
 
    3.     50% of Net Income (if positive) for each quarter ending on or after
June 28, 2008   $                      
 
    4.     Lesser of (A) $200,000,000 and (B) aggregate equity repurchases  
$                      
 
    5.     Sum of Lines B2 and B3 minus Line B4 (Required minimum)  
$                      
 
    6.     The Borrower is in compliance (circle yes or no)   yes/no

 



--------------------------------------------------------------------------------



 



                      C. Maximum Rentals (Section 8.21(c))  
 
    1.     Obligations for fixed rentals or other consideration payable under
Operating Leases during most recent fiscal year   $                      
 
    2.     Line C1 shall not be greater than   $    45,000,000    
 
    3.     The Borrower is in compliance (circle yes or no)   yes/no   D.
Minimum Interest Coverage Ratio (Section 8.21(d))  
 
    1.     Net Income for calculation period   $                      
 
    2.     Interest Expense for calculation period   $                      
 
    3.     Income taxes for calculation period   $                      
 
    4.     Sum of Line D1, D2 and D3 (“EBIT”)   $                      
 
    5.     Interest Expense   $                      
 
    6.     Ratio of Line D4 to Line D5           :          
 
    7.     Line D6 ratio must be at least     3.5:1.0    
 
    8.     The Borrower is in compliance (circle yes or no)   Yes/no

-2-



--------------------------------------------------------------------------------



 



Exhibit F
Additional Guarantor Supplement
                    , ___
Bank of Montreal, as Administrative Agent for the Lenders named in the Second
Amended and Restated Credit Agreement dated as of April 4, 2008, among Plexus
Corp., as Borrower, the Guarantors referred to therein, the Lenders from time to
time party thereto, and the Administrative Agent (as extended, renewed, amended
or restated from time to time, the “Credit Agreement”)
Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit Agreement
described above. Terms not defined herein which are defined in the Credit
Agreement shall have for the purposes hereof the meaning provided therein.
     The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
     Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
     The undersigned acknowledges that this Agreement shall be effective upon
its execution and delivery by the undersigned to the Administrative Agent, and
it shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

                  Very truly yours,
 
                [Name of Subsidiary Guarantor]
 
           
 
  By        
 
      Name    
 
           
 
      Title    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit G
Revolving Credit Commitment Amount Increase Agreement
                    , ___
Bank of Montreal, as Administrative Agent
    (the “Administrative Agent") for the
   Lenders referred to below
115 South LaSalle Street
Chicago, Illinois 60603
Attention:                               

         
 
  Re:   Second Amended and Restated Credit Agreement dated as of April 4, 2008
(together with all amendments, if any, hereafter from time to time made thereto,
the “Credit Agreement”), among Plexus Corp., the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and the
Administrative Agent

Ladies and Gentlemen:
     In accordance with the Credit Agreement, the Borrower has requested that
the Administrative Agent consent to an increase in the aggregate Revolving
Credit Commitments (the “Commitment Amount Increase”), in accordance with
Section 1.16 of the Credit Agreement. The Commitment Amount Increase shall be
effected, in part, by [an increase in the Revolving Credit Commitment of [name
of existing Lender] [the addition of [name of new Lender] (the “New Lender”) as
a Lender under the terms of the Credit Agreement], all as evidenced hereby.
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.
     After giving effect to the Commitment Amount Increase, the
     Revolving Credit Commitment of the [Lender] [New Lender] shall be
$                    .
[Include paragraphs 1-4 for a New Lender]
     1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Revolving Loans and other extensions of credit
thereunder. The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative

 



--------------------------------------------------------------------------------



 



Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
creditworthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
     2. Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.
     3. The New Lender hereby advises you of the following administrative
details with respect to its Loans and Revolving Credit Commitments:

             
 
  (A)   Notices:    
 
           
 
      Institution Name:    
 
           
 
      Address:    
 
           
 
           
 
           
 
           
 
      Telephone:    
 
           
 
      Facsimile:    
 
           
 
           
 
  (B)   Payment Instructions:     

     [4. The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*
     This Agreement shall be deemed to be a contractual obligation under, and
shall be governed by and construed in accordance with, the laws of the State of
Illinois.
     The Commitment Amount Increase shall be effective when Administrative Agent
receives fully executed Commitment Amount Increase Agreements from all Lenders
who are increasing their Revolving Credit Commitments (if any) and all new
Lenders (if any) who are participating in the Commitment Amount Increase, but
not in any case prior to                     , ___.
 

*   Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

-2-



--------------------------------------------------------------------------------



 



     By its execution of this letter, the Borrower hereby certifies that no
Default or Event of Default exists.
     Please indicate the Administrative Agent’s consent to and the Borrower’s
acceptance of the portion of the Commitment Amount Increase relating to the
undersigned by signing the enclosed copy of this letter in the space provided
below.

                  Very truly yours,
 
                [New Lender/Lender Increasing Commitments]
 
           
 
  By        
 
      Name    
 
           
 
      Title    
 
           

The undersigned hereby consents on this ___ day of                     , ___ to
the above-requested Commitment Amount Increase.

              Bank of Montreal,
   as Administrative Agent    
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           
 
            BMO Capital Markets Financing, Inc.,
   as Swing Lender    
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           
 
            Agreed to and accepted this ____ day of
                                        , ____.
 
            Plexus Corp.    
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           

-3-



--------------------------------------------------------------------------------



 



Exhibit H
Assignment and Acceptance
Dated                     ,                     
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of ___, 2008 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Plexus Corp., the Guarantors party thereto, the
Lenders party thereto, and Bank of Montreal, as Administrative Agent for the
Lenders (the “Administrative Agent”). Terms defined in the Credit Agreement are
used herein with the same meaning.
                                                                  (the
“Assignor”) and                                           (the “Assignee”) agree
as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under the Credit

 



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.
     4. As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
     5. The effective date for this Assignment and Acceptance shall be
                     (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.
     6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     7. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

-2-



--------------------------------------------------------------------------------



 



     8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

                  [Assignor Lender]
 
           
 
  By        
 
      Name    
 
           
 
      Title    
 
           
 
                [Assignee Lender]
 
           
 
  By        
 
      Name    
 
           
 
      Title    
 
           

              Accepted and consented this ____ day of                     , 20
__
 
            Plexus Corp.        
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           
 
            Accepted and consented to by the Administrative Agent and L/C Issuer
this ___ day of                     , 20 __
 
            Bank of Montreal, as Administrative Agent and L/C Issuer
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           
 
            BMO Capital Markets Financing, Inc.,
   as Swing Lender    
 
           
By
     
 
   
 
  Name  
 
   
 
  Title        
 
           

-3-



--------------------------------------------------------------------------------



 



Annex I
to Assignment and Acceptance
     The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                              Aggregate   Amount of         Commitment/Loans  
Commitment/Loans   Percentage Assigned of    Facility Assigned   For All lENDERS
  Assigned   Commitment/Loans
Revolving Credit
  $                          $                                                 %
 
                       
Term Loan
  $                          $                                                 %

 



--------------------------------------------------------------------------------



 



Schedule 1
Commitments

                                      Revolving             Term Loan     Credit
    Swing Line   Name of Lender   Commitment     Commitment     Commitment  
BMO Capital Markets Financing, Inc.
  $ 16,500,000     $ 11,000,000     $ 5,000,000    
U.S. Bank National Association
  $ 16,500,000     $ 11,000,000            
LaSalle Bank National Association
  $ 13,500,000     $ 9,000,000            
National City Bank
  $ 13,500,000     $ 9,000,000            
The Bank of Tokyo — Mitsubishi UFJ, Ltd.
  $ 12,000,000     $ 8,000,000            
U.S. Bank National Association
  $ 16,500,000     $ 11,000,000            
RBS Citizens, N.A.
  $ 10,200,000     $ 6,800,000            
Comerica Bank
  $ 9,000,000     $ 6,000,000            
Fifth Third Bank
  $ 9,000,000     $ 6,000,000            
HSBC Bank USA, National Association
  $ 9,000,000     $ 6,000,000            
The Private Bank and Trust Company
  $ 6,600,000     $ 4,400,000            
Associated Bank, N.A.
  $ 6,600,000     $ 4,400,000            
JPMorgan Chase Bank, N.A.
  $ 6,600,000     $ 4,400,000            
Bank of the West, a California Banking Corporation
  $ 6,000,000     $ 4,000,000            
Bank of China, New York Branch
  $ 6,000,000     $ 4,000,000            
The Northern Trust Company
  $ 6,000,000     $ 4,000,000            
MEGA International Commercial Bank, Chicago Branch
  $ 3,000,000     $ 2,000,000            
Total
  $ 150,000,000     $ 100,000,000     $ 5,000,000  
 
                 

 